Citation Nr: 1430531	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals, postoperative patellectomy and osteochondral fracture, lateral femoral condyle of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent for postoperative residuals, status post fracture of the left wrist, due to limitation of motion.

3.  Entitlement to a disability rating in excess of 10 percent for postoperative residuals, status post fracture of the left wrist, due to peripheral neuropathy.

4.  Entitlement to service connection for a back disability, to include as secondary to service-connected left knee.

5.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee.

6.  Entitlement to service connection for a right bicep muscle tear, to include as secondary to service-connected left wrist.
REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 and July 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

Subsequently, in a January 2014 rating decision, the RO assigned new Diagnostic Codes for the Veteran's postoperative residuals, status post fracture of the left wrist, which at that time was assigned a 20 percent disability rating under Diagnostic Code 5215 (limitation of motion).

Pursuant to the change, the Veteran was assigned a 10 percent disability rating under Diagnostic Code 5215 for limitation of motion and a 10 percent disability rating under Diagnostic Code 8516 for peripheral neuropathy.  The Veteran's overall disability rating remained the same for his left wrist disability and no change was made to the Veteran's overall compensation.  

The issues of entitlement to service connection for a back disability, a right knee disability and a right bicep muscle tear are REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability has not been productive of flexion of the left knee to 15 degrees or extension limited to 20 degrees, recurrent subluxation, lateral instability, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

2.  The Veteran does not have favorable or unfavorable ankylosis of the left wrist.
 
3.  The Veteran's ulnar neuropathy associated with the postoperative residuals, status post fracture of the left wrist is mild with numbness and tingling; moderate incomplete paralysis of the ulnar nerve is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 4.71a, Diagnostic Codes 5256-5261 (2013).

2.  The criteria for a rating in excess of 10 percent for service-connected left wrist disability, due to limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 (2013).
 
3.  The criteria for rating in excess of 10 percent for service-connected left wrist disability, due to peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of April 2008 satisfied the duty to notify provisions for the claims for increase pertaining to the left knee and left wrist.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Further the letter informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, private treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in April 2008, October 2010, April 2013 and January 2014; the record reflects that the examinations combine to be adequate to evaluate the Veteran's service-connected disabilities in the context of the rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Left Knee

The Veteran contends that his service-connected left knee disability warrants a rating in excess of the 20 percent assigned.

Under Diagnostic Code 5260, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 20 percent rating is assigned for extension limited to 15 degrees; a 30 percent rating is assigned for extension limited to 20 degrees; a 40 percent rating is assigned for extension limited to 30 degrees; and a 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

The Veteran was afforded a VA examination in April 2008.  The Veteran described his pain as a constant dull ache and a 5/10.  The Veteran stated that a sharp pain experienced due to flare-ups was an 8/10.  He noted that flare-ups occurred daily after walking and turning the wrong way.  He noted that the flare-ups caused decreased range of motion and lasted 5 to 10 minutes.  The Veteran stated that the pain was worse in the morning and that it was relieved with rest, ice packs and ibuprofen.  The Veteran also reported stiffness, swelling and giving way.  

Upon examination, the Veteran's left knee flexion and extension measurements were not recorded correctly.  The examiner noted that there was no instability present and that the Veteran's McMurray test was negative.  The examiner noted that there was no additional limitation caused by pain, fatigue, weakness, lack of endurance or incoordination on repeated use.  There were no objective findings of effusion, instability, or abnormal movement or guarding.  Tenderness was found along the left knee joint.  No ankylosis was present.  An x-ray revealed chronic changes of a fragmented patella and visual bone type densities in the suprapatellar soft tissue.  It was noted that the Veteran wore a brace on his knee and had an antalgic gait with a limp.  The Veteran stated that his knee condition made it difficult walking and getting in and out of his truck at work.

The Veteran was afforded another VA examination in October 2010.  He reported his pain and discomfort on a daily basis as 2-3/10.  He noted that walking occasionally caused the pain to be a 5-6/10.  No stiffness, swelling, instability, locking, dislocation or subluxation was found.  A decrease in function was reported during flare-ups.  

Upon examination, the Veteran's left flexion was to 120 degrees, with pain.  The Veteran's drawer and Lachman's tests were negative and his McMurray's test showed mild pain on the medial joint lines, suggesting medial meniscus pain.  On repetitive use, there was additional functional impairment found mainly due to pain, and not from fatigue, weakness, lack of endurance or incoordination.  An antalgic, slow gate was observed.  No ankylosis was found.  There was no objective finding of effusion, instability, or abnormal movement or guarding.  It was noted that the Veteran used a cane and a brace.  

The Veteran was afforded another VA examination in April 2013.  He reported painful popping and frequency or locking, constant pain and stiffness.  He also reported functional loss to weight-bearing activity, to include walking.  

Upon examination, the Veteran's left knee flexion was to 120 degrees, with pain.  The Veteran's left knee extension was to zero degrees, with no objective evidence of pain.  The Veteran's measurements remained the same on repetitive use.  Functional loss due to interference with sitting, standing and weight-bearing was noted.  Tenderness or pain to palpation was noted.  Normal muscle strength for both flexion and extension were reported.  Normal anterior instability, posterior instability, medial-lateral instability were found.  There was no evidence of recurrent patellar subluxation or dislocation found.  There was no meniscal conditions noted.  The examiner concluded that the Veteran demonstrated limitation to weight-bearing activity.  She noted that the Veteran had full motion with adequate strength and good stability.  She also noted significant issues with bending due to obesity.  

Following a review of the relevant evidence of record, including the Veteran's lay statements, VA treatment records, and the VA examination reports, the Board concludes that the Veteran's left knee disability does not warrant a rating in excess of 20 percent during the course of the claim. 

Limitation of flexion to 120 degrees with pain, found on both the October 2010 and April 2013 VA examinations, does not more nearly approximate or equate to flexion limited to 15 degrees, the criterion for a 30 percent rating under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion.  Accordingly, a rating in excess of 20 percent is not warranted under Diagnostic Code 5260 even considering complaints of pain and functional impairment.

Limitation of extension to zero degrees, found on the April 2013 VA examination, does not more nearly approximate or equate to extension limited to 20 degrees, the criterion for a 30 percent rating under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, and repetitive motion.  Thus, a rating in excess of 20 percent under Diagnostic Code 5261 is not warranted.  

Additionally, separate ratings for limitation of flexion and limitation of extension are not warranted because the Veteran's range of motion does not reflect compensable limitation of both those ranges even with consideration of painful motion and other factors.

The Board has also considered whether the Veteran could be awarded a higher or separate rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  See VAOPGCPREC 9-98 (63 Fed. Reg. 56704 (1998)) and 23-97 (62 Fed. Reg. 63604 (1997)).  The Veteran has subjectively reported swelling, giving way and instability involving his left knee disability, to include wearing a brace and using a cane; however, the most probative evidence reflects no objective findings of instability or subluxation.  The findings on examinations fail to show recurrent subluxation or lateral instability.  The Board finds that the Veteran's subjective symptoms are outweighed by the objective findings as the examiners performed clinical testing that would have shown subluxation or instability, and a separate rating under Diagnostic Code 5257 is therefore not warranted.

Although the Veteran's left knee disability was previously evaluated under Diagnostic Code 5257, the rating was not in effect for 20 years and is therefore not protected as stabilized.  See 38 C.F.R. § 3.951(b) (2013).  As the left knee is not shown to result in instability, the diagnostic codes pertaining to limitation of motion that take into account painful motion are more appropriate for evaluating the Veteran's disability.  VA is not prohibited from changing the diagnostic code if the original one assigned is in error of the circumstances change.

As for other potentially applicable Diagnostic Codes, the evidence does not reflect that the Veteran suffers from ankylosis of the left knee, a dislocated semilunar cartilage, or impairment of the tibia or fibula resulting in knee disability due to malunion or nonunion.  Accordingly, Diagnostic Codes 5256, 5258 and 5262 are not for application.  38 C.F.R. § 4.71a.  Also, in the absence of evidence of a surgically removed meniscus a separate rating under Diagnostic Code 5259 is not for application. 

The Board has considered the Veteran's contentions with respect to his knee disability but concludes that the medical findings on examination are of greater probative value than the Veteran's contentions regarding the severity of his left knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the left knee disability. 

Left Wrist

As mentioned above, in January 2014 the RO changed the assigned Diagnostic Codes to reflect the Veteran's limitation of motion and peripheral neuropathy symptoms.  

By way of procedural background, a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud.  38 C.F.R. § 3.951(b).

Generally, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (providing, inter alia, that a disability rating may not be reduced based on only one medical examination unless the evidence of records warrants the conclusion that sustained improvement has been demonstrated).  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105(e).  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must also be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  See VAOPGCPREC 71-91 (Nov. 1991); see also VAOPGCPREC 29-97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the Veteran's disability rating for his residuals, status post fracture of the left wrist was not reduced.  Newly assigned Diagnostic Codes changed the distribution of the 20 percent (10 percent for limitation of motion and 10 percent for peripheral neuropathy); however, the Veteran is still receiving that amount for his left wrist disability.  Only the allocation of the 20 percent, now between two Diagnostic Codes, has changed.  The change was made because the Veteran was receiving a 20 percent rating under Diagnostic Code 5212, which provides for a maximum rating of only 10 percent.  Thus, the provisions pertaining to reductions do not apply.

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214 (ankylosis) or Diagnostic Code 5215 (limitation of motion).  The evidence shows that the Veteran is right handed; thus, his left wrist is considered the non-dominant extremity.  38 C.F.R. § 4.69.

Under Diagnostic Code 5214, pertaining to ankylosis of the minor wrist, a rating of 20 percent is warranted for favorable ankylosis of the minor wrist in 20 degrees to 30 degrees of dorsiflexion; 30 percent is warranted for ankylosis of the minor wrist in any other position, except favorable; and a maximum 40 percent rating is warranted for unfavorable ankylosis of the minor wrist in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Under Diagnostic Code 5215, a 10 percent rating is warranted for the minor wrist when there is dorsiflexion less than 15 degrees, or when palmar flexion is limited in line with the forearm.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist.  38 C.F.R. § 4.71a.

Normal range of motion of the wrist is: radial deviation from zero to 20 degrees; ulnar deviation from zero to 45 degrees; dorsiflexion from zero to 70 degrees; and palmar flexion from zero to 80 degrees.  38 C.F.R. § 4.71, Plate I.

Lastly, under Diagnostic Code 5211, impairment of the ulna of the minor wrist that warrants a 10 percent rating for malunion with bad alignment.  A 20 percent rating will be assigned for nonunion in the upper half of the ulna with nonunion of the lower half.  A 20 percent rating will also be assigned for nonunion in the upper half of the ulna without loss of bone substance or deformity.  A 30 percent rating is warranted for nonunion in the upper half of the ulna with false movement, with loss of bone substance of 1 inch (2.5 centimeters) or more and marked deformity.

Under Diagnostic Code 8516, complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  For incomplete paralysis, a 10 percent rating is assigned for a "mild" disability, a 20 percent rating is assigned for a "moderate" disability afflicting the minor, or non-dominant, hand, and a 30 percent rating is assigned for a "severe" disability afflicting the non-dominant hand. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

The words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

The Veteran was afforded a VA examination in April 2008.  The Veteran reported an intermittent dull ache in his left wrist whenever he lifted or carried items.  He noted difficulty getting in and out of his truck at work due to his left wrist condition.  He denied flare-ups, but noted constant tingling and stiffness in his hand.  The Veteran denied locking, instability and swelling.  There were no objective findings of effusion, instability, weakness or abnormal movement.  Tenderness along the medial side of the left lower arm was noted.  No inflammatory arthritis was present.  

Upon examination, the Veteran's dorsiflexion was to 60 degrees, with pain.  Palmar flexion was to 70 degrees, with pain.  Radial deviation was to 20, with pain.  Ulnar deviation was to 40 degrees, with pain.  X-rays revealed an old nonunion distal ulnar styloid process fracture as well as deformity of the distal radius.  No acute fracture or dislocation was present.  

The Veteran underwent another VA examination in October 2010.  The Veteran reported pain as 2-3/10 most of the time.  When working, the pain was 5-6/10 and flare-ups were rare.

Upon examination, the Veteran's dorsiflexion was to 60 degrees, with pain.  Palmar flexion was to 60 degrees, with pain.  Radial deviation was to 20, with pain.  Ulnar deviation was to 45 degrees, with pain.  Pain was present at the end of each range of motion test, but without restriction.  The examiner noted minimal hyposesthesia to pinprick.  The examiner noted functional impairment regarding lost range of motion.  
 
The Veteran was afforded another VA examination in April 2013.  The Veteran reported pain upon extreme motion.  He denied stiffness and any loss of function in the joint.  Flare-ups were also denied. 

Upon examination, the Veteran's dorsiflexion was to 70 degrees, with pain.  Palmar flexion was to 70 degrees, with pain.  On repetitive use, the Veteran's palmer flexion was 80 degrees.  There was no additional limitation in range of motion after repetitive use or functional loss found.  No localized tenderness or pain on palpation was found.  Muscle strength was normal for wrist flexion and extension and no ankylosis was found.  

The Veteran was afforded a VA peripheral nerve examination in January 2014.  The Veteran reported daily intermittent tingling and numbness lasting 15 seconds.  Upon examination, it was noted that the Veteran had mild left upper extremity paresthesias and/or dyesthesias and mild numbness.  The Veteran's wrist flexion and wrist extension were normal.  His grip and pinch (thumb to index finger) resulted in 4/5.  His radial nerve, median nerve, ulnar nerve tests were all normal.  The Veteran's sensory test for his left hand and fingers were normal.

As discussed above, the RO rated the Veteran's residuals, fracture left wrist under Diagnostic Code 5215 for limitation of motion of the wrist and under Diagnostic Code 8516 for incomplete paralysis of the ulnar nerve.

Upon review of the record, under Diagnostic Code 5215, the Board finds that the preponderance of the evidence of record is against a disability rating in excess of 10 percent.  The maximum rating assignable for limitation of motion of the wrist is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  As the Veteran is already in receipt of this maximum rating, the provisions pertaining to painful motion and other factors do not apply.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

To warrant a higher rating, the left wrist must be ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  None of the Veteran's treatment records or examinations indicate that he has ankylosis.  All examinations have revealed some movement in the wrist and no indication of ankylosis.  As such, the Board concludes that a rating in excess of 10 percent under the criteria for disabilities of the wrist is not warranted.

In considering the applicability of other Diagnostic Codes for the wrist pertaining to musculoskeletal impairment, the Board finds that Diagnostic Codes 5210 (nonunion of the radius and ulna with flail false joint), 5211(impairment of the ulna), 5212 (impairment of the radius), 5213 (impairment of supination and pronation ), 5214 (ankylosis of the wrist) are not applicable because the medical evidence does not show that the Veteran has any of those conditions.  Although the April 2008 VA examiner noted an old nonunion ulnar fracture, it was found that no acute fracture was present.  Further, no treatment record or any report of VA examination demonstrates any objective finding of nonunion or malunion of the radius or ulna during the period on appeal.  As such, these Diagnostic Codes cannot serve as a basis for an increased rating.   

Turning next to the separate rating for the neurological manifestations of the Veteran's left wrist disability, the Board notes that the Veteran complained of numbness and tingling in his hand.  At the January 2014 VA examination, the Veteran had normal range of motion in his fingers and a neurological examination found there were normal reflexes and sensation results and all nerves tested were normal.  The Veteran's neuropathy had some impact on his grip and ability to touch his thumb to his index finger, but the January 2014 examiner reported mild left upper extremity paresthesias and/or dyesthesias and mild numbness.  Given these effects, and the examiner's characterization of the symptoms as mild, the Board finds that the disability is found to be no greater than mild neurologic impairment as moderate impairment has not been shown.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  However, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence for his service connected left knee and left wrist disabilities.  Further, the effects of pain, functional loss, weakened movement, excess fatigability, and incoordination have been taken into account and were considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted. 

Entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As there is no evidence of unemployability due to the Veteran's service-connected left knee and left wrist disabilities, the question of entitlement to a TDIU is not raised.


ORDER


A disability rating in excess of 20 percent for residuals, postoperative patellectomy and osteochondral fracture, lateral femoral condyle of the left knee, is denied.

A disability rating in excess of 10 percent for postoperative residuals, status post fracture of the left wrist, due to limitation of motion, is denied.

A disability rating in excess of 10 percent for postoperative residuals, status post fracture of the left wrist, due to peripheral neuropathy, is denied.


REMAND

The Board finds it necessary to remand the remaining claims on appeal to the AOJ for additional development and consideration.

For his service connection claims, the Veteran contends that service connection is warranted for a back disability, to include as secondary to service-connected left knee, for a right knee disability, to include as secondary to service-connected left knee and for a right bicep muscle tear, to include as secondary to service-connected left wrist.  The Veteran asserts that his claimed disabilities are due to his overcompensating for his service-connected left knee and service-connected left wrist.  

Service treatment records show complaints and treatment for knee pain and back pain while in service.  A September 1978 medical record shows that the Veteran was treated for bilateral knee pain.  The examiner noted that the Veteran's patellar was aggravated by running, marching and prolonged standing.  A June 1979 clinical record indicates that the Veteran was treated for a lumbosacral strain.

Post service private medical records show complaints and treatment for his right knee. 

The Veteran was afforded a VA examination for his back, right knee and right bicep in October 2010.  Regarding the Veteran's back, he reported the onset of his pain was in 1995 after lifting a box at work.  The examiner noted normal alignment, symmetry and curvatures of the back.  The Veteran's forward flexion was to 80 degrees and his extension was to 15 degrees.  There was pain on motion.  The Veteran was diagnosed with degenerative joint disease.

Regarding the Veteran's right knee, he reported hurting his right knee in 2007.  X-rays of the right knee revealed narrowing, sclerosis and degenerative changes in the medial compartment.  The Veteran was diagnosed with degenerative joint disease.  

Regarding the Veteran's right bicep, he reported hurting it in 2002.  Upon examination, the examiner found a sharp sudden depression in the right upper arm which was suggestive of a partial tear of the bicep tendon.  There was no local pain or tenderness.  The Veteran was diagnosed with a partial tear of the right bicep.

The examiner stated that the Veteran's back, right knee and right bicep were injured independently with no relation to military service.  The examiner opined that it was less likely than not that the Veteran's back, right knee and right bicep conditions were caused by the Veteran's service-connected disabilities.

While the VA examiner opined that the Veteran's back, right knee and right bicep conditions were not caused by or a result of the Veteran's service-connected left knee and service-connected left wrist, that examiner did not offer a medical opinion addressing the nexus between the Veteran's active duty service and the right knee, lumbar spine and right bicep disabilities, or discuss the theory of secondary aggravation.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability. 

The Board finds that an additional examination to determine whether there is a direct or secondary nexus between the Veteran's back, right knee and right bicep disabilities, his active duty service, and his service-connected disabilities should be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Lastly, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records since February 2013 from the Marion, Illinois VA Medical Center and associate the records with the claims folder.

2.  Thereafter, the Veteran should be afforded a VA an appropriate examination to determine the nature and etiology of his back disability, to include as secondary to a service-connected left knee.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

For any disability found upon examination, the examiner should address the following: 

a) Is it at least as likely as not (50 percent or greater probability) that any low back disability found on examination is etiologically related to service? 

b) Is it at least as likely as not (50 percent or greater probability) that any low back disability was caused by a service-connected disabilities?

c) Is it at least as likely as not (50 percent or greater probability) that any low back disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's back disability found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.

3.  The Veteran should also be afforded a VA an appropriate examination to determine the nature and etiology of his right knee disability, to include as secondary to a service-connected left knee.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

For any disability found upon examination, the examiner should address the following: 

a) Is it at least as likely as not (50 percent or greater probability) that any right knee disability found on examination is etiologically related to service? 

b) Is it at least as likely as not (50 percent or greater probability) that any right knee disability was caused by a service-connected disabilities?

c) Is it at least as likely as not (50 percent or greater probability) that any right knee disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's right knee disability found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.

4.  The Veteran should also be afforded a VA an appropriate examination to determine the nature and etiology of his right arm disability, to include as secondary to a service-connected left wrist.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

For any disability found upon examination, the examiner should address the following: 

a) Is it at least as likely as not (50 percent or greater probability) that any right arm disability found on examination is etiologically related to service? 

b) Is it at least as likely as not (50 percent or greater probability) that any right arm disability was caused by a service-connected disabilities?

c) Is it at least as likely as not (50 percent or greater probability) that any right arm disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's right arm disability found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.

5.  Finally, readjudicate the issues remaining appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


